ORDER
James Scott appeals the motion court’s denial, after an evidentiary hearing, of his 24.035 motion for post-conviction relief from his guilty-plea conviction for attempt to manufacture methamphetamine. We have reviewed the briefs of the parties and the record, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. Affirmed. Rule 84.16(b).